Citation Nr: 1500321	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for ischemic heart disease, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran submitted additional statement in support of his heart disease claim subsequent to a February 2014 supplemental statement of the case (SSOC).  See the document headed "Testimony of Philip E. Steward" regarding alleged herbicide exposure in the DMZ in zones not acknowledged by the United States Army as areas where exfoliates were used.  This statement was submitted without waiver of agency of original jurisdiction (AOJ) review.  The Board, however, finds that the information provided is essentially cumulative of the evidence previously considered and/or not relevant.  Therefore, an additional AOJ review of these statements is not required.  See 38 C.F.R. § 20.1304 (2014).  

In September 2014, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In light of the favorable decision to reopen the claim for service connection for a right shoulder disorder, the Board has characterized this claim as encompassing two components, as reflected on the title page.

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

FINDINGS OF FACT

1.  A November 2009 rating decision denied a claim for entitlement to service connection for a right shoulder disability; the Veteran was properly notified of the decision but did not appeal.  

2.  Evidence added to the records since the November 2009 rating decision does raise a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.  

3.  The most probative evidence of record indicates that the Veteran's right shoulder disabilities (acromioclavicular (AC) joint arthropathy and a rotator cuff tear) did not manifest to a compensable degree within one year of separation from service and are not etiologically related to his active duty service.  

4.  The Veteran's unit was not at a recognized Demilitarized Zone (DMZ) in Korea, where presumption of exposure to herbicides is extended; thus it may not be presumed that he was exposed to herbicides during active service.  

5.  Ischemic heart disease, to include coronary artery disease (CAD), did not manifest to a compensable degree within one year of separation from service, and currently diagnosed ischemic heart disease is not related to an inservice injury, disease, or event.  


CONCLUSIONS OF LAW

1.  The November 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence was received and the claim for entitlement to service connection for a right shoulder disorder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for the establishment of service connection for a right shoulder disorder (AC joint arthropathy and rotator cuff tear) are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for ischemic heart disease, to include coronary artery disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Initially, as the Board has granted the claim to reopen the issue of entitlement to service connection for a right shoulder disability, a discussion of the VCAA as it applies to the issue of whether new and material evidence has been received is unnecessary.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, October 2009, January 2012, August 2012, September 2012, and February 2013 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in October 2009, January 2012, and August 2012.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in June 2012 which, as detailed below, included an opinion that addressed the etiology of the Veteran's right shoulder disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

The Veteran has not been afforded a VA medical examination with respect to service connection for ischemic heart disease.  However, the Board finds that a VA examination is not necessary in order to decide this issue.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

An October 2012 Memorandum from the U.S. Army and Joint Services Records Research Center (JSSRC) Coordinator reflects that a determination had been made that the information required to corroborate the Veteran's claim of exposure to Agent Orange was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of additional records, to include National Archives and Records Administration (NARA) records.  Also, additional Defense Personnel Records Information Retrieval System (DPRIS) documents show that the Veteran's unit (2nd Battalion, 8th Artillery, 7th Infantry Division) was located at a camp approximately 7 miles from the DMZ, and that there no documentation of the use, storage, spraying, or transportation of herbicides.  Moreover, the history of the Veteran's unit did not mention or document any specific duties performed by the unit members along the DMZ.  

For these reasons, the Board finds that development completed in this case is adequate, that VA has complied with procedures for determining whether the Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam as delineated in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  

In this case, because the weight of the evidence demonstrates that the Veteran the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 (2014) in service, there was no injury to or disease of the cardiovascular system in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no inservice exposure to an herbicide agent, no injury or disease of the cardiovascular system, no symptoms of ischemic heart disease symptoms in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for ischemic heart disease because there is no relevant injury, disease, or event in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A (a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (2014) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

Because the evidence demonstrates no in-service exposure, disease, or injury, or even inservice symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of ischemic heart disease would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The appellant was afforded the opportunity to testify before a VLJ in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to a right shoulder disability and ischemic heart disease.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the final November 2009 rating decision included STRs, post-service private and VA treatment records, and the Veteran's statements.  They also included a statement by a fellow serviceman asserting that the Veteran injured his right shoulder during service.  The evidence showed that the Veteran did not have a right shoulder disability or injury in service, and that there was no nexus between any current diagnosis of a right disability and his service.  

Evidence added to the record since the time of the last final denial includes additional post-service medical treatment records, to include January 2010 and September 2011 private reports by L.O., M.D., regarding the Veteran's right shoulder disorder, a June 2012 VA examination report, and a transcript of a Board hearing in 2014.  Also added were duplicates of the fellow serviceman's statement that the he recalled that the Veteran injured his right shoulder during service.  Other than the serviceman's statement, these records are new in that they were not before the RO in November 2009.  The VA examination report, the statement by the fellow serviceman, and the Veteran's testimony are not found to be material in that they are cumulative to other documents of record.  However, the January 2010 and September 2011 private examiner's statements are not only new but also material because they provide a nexus opinion linking the Veteran's current right shoulder disability to his active duty service.  

Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in November 2009, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) (2014) have been satisfied, and the claim for service connection for a right shoulder disability is reopened.  To this extent only, it is granted.  The Board will address the underlying claim for service connection for a right shoulder disability on the merits in the decision below.  

Service Connection - In General -
as to Both Claims on Appeal

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Service connection may also be granted for certain chronic diseases, such as arthritis and cardiovascular disease, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  

Right Shoulder

The Veteran seeks service connection for a right shoulder disability asserting that he was treated or a right shoulder injury during service.  

A review of the Veteran's STRs shows no treatment for a shoulder disability or shoulder injury during active duty service.  In fact, the Veteran's separation examination in November 1969 shows that the Veteran's upper extremities were evaluated as clinically normal at separation.  

A review of the post-service VA treatment records shows that the Veteran was seen for other disabilities in 1976.  Private records in 2009 reveal that the Veteran was seen for right shoulder pain which had been present for years and was now worsening.  Private records in 2010 include the results of magnetic resonance imaging (MRI) testing in January 2010.  At that time, acromioclavicular joint arthropathy was noted.  A private physician, L. O., M.D., reported in January 2010 and September 2011 that the Veteran had right shoulder osteoarthritis.  She further noted that he had suffered from pain for several years after an injury in 1969 while unloading artillery.  He had been able to control the pain with conservative therapy until recently.  

VA examination was conducted in June 2012.  The examiner reviewed the claims file and examined the Veteran.  It was his opinion that the Veteran's right shoulder disorder was less likely than not related to active service because the evidence was negative for a chronic right shoulder disorder until many years after service.  He further opined that the right shoulder was more likely the result of a July 2009 four wheeler accident and/or decades of driving concrete trucks and/or operating front end loaders, and/or part of the aging process.  He also noted that the Veteran had a rotator cuff tear related to these post service injuries.  

In light of the record, to include the fact that the Veteran's separation examination did not reflect any right shoulder disability, and the absence of clinical evidence of complaints of or treatment for a left shoulder disability until 2009, (approximately 40 years after his discharge from active duty service), the Board concludes that the Veteran's report of an inservice injury and continuity of right shoulder symptomatology since service is not credible.  

As reflected above, the June 2012 VA examination, it was the medical opinion of the VA examiner that the Veteran's current right shoulder arthritis and cuff tear were not related to his military service but to post service injuries or the aging process.  The examiner's opinions were based on the Veteran's reported history of trauma to his right shoulder and the medical records.  

The Board finds that the January 2010 and September 2011 opinions expressed by L.O., M.D., have no probative value because they were based on an inaccurate history.  Although the examiner concluded that the Veteran's current right shoulder disability was related to a right shoulder injury in service, as discussed above, there is no objective clinical evidence confirming an injury in service.  In fact, the post-service evidence shows that the Veteran suffered additional injuries in 2009 as noted by the VA examiner in 2012.  Moreover, the Veteran did not report an earlier history of right shoulder problems, including in service, until many years after service.  Further, there is no evidence to suggest that a portion of the Veteran's STRs are missing.  As such, the Board finds that the private opinion has no probative value.  See Winsett, Bloom, supra, see also Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205 -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The June 2012 assessment weighs against the claim.  

The Board has considered the Veteran's reports of right shoulder problems as well as his testimony regarding injuring his right shoulder in service.  However, significantly, no chronic disabilities of the right shoulder were indicated upon discharge examination.  Furthermore, there are no reports in the file reflecting clinical treatment for right shoulder problems until approximately 40 years after the Veteran's discharge from military service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the etiology and onset of a chronic right shoulder disability/arthritis fall outside the realm of common knowledge or ready observation by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology, nor is onset readily observable.  Therefore, the Veteran's statements that he had right shoulder pain beginning in service and chronically thereafter to the present cannot be accepted as competent evidence sufficient to establish service connection.  

Additionally, the Board finds that the Veteran's assertions are not credible in light of the contemporaneous medical reports that show that the Veteran denied any chronic right shoulder disability upon separation.  The Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing right shoulder problems in service and since discharge.  

There is no other clinical or probative medical evidence of a relationship between the Veteran's current right shoulder disabilities and his active duty service.  In the absence of any persuasive and probative evidence that the Veteran's current right shoulder disabilities have been chronic and continuous, if intermittent, until a medical diagnosis was assigned after a post-service injury, was manifested to the required degree within one year following his service discharge, or is etiologically related to active service, service connection is not warranted and the claim for service connection for a right shoulder disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Additional Laws and Regulations Pertinent to the 
Claim for Ischemic Heart Disease, 
Claimed as Due to Agent Orange Exposure

In addition to the service connection laws and regulations already provided, these additional laws and regulations are applicable as to the claim for heart disease, claimed as due to Agent Orange exposure.  

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2014); VAOPGCPREC 27-97.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2014).  

The diseases listed at 38 C.F.R. § 3.309(e) (2014) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2014).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Ischemic Heart Disease

The Veteran claims that presumptive service connection is warranted for ischemic heart disease due to Agent Orange exposure.  He contends that he was exposed to Agent Orange while stationed near the DMZ in Korea.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to an herbicide agent in service and that ischemic heart disease is not related to service.  

With regard to claimed herbicide exposure during service, the Veteran's DD Form 214 and personnel records show that he served in the Republic of Korea from April 1968 to November 1969.  The Veteran does not allege that he had service in the Republic of Vietnam, but instead contends that he was exposed to Agent Orange while stationed near the DMZ in Korea.  However, the evidence of record does not show that the Veteran served in the DMZ in Korea, nor does the evidence of record confirm exposure to a qualifying herbicide agent in Korea to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  An October 2012 Memorandum from the JSRRC Coordinator is formal finding of a lack of information required to corroborate the Veteran's claimed exposure to Agent Orange.  Subsequently dated DPRIS records include a list of military units for which presumption in the Korean DMZ may be presumed.  The Veteran's unit, Four Battery B, 2d Battalion, 8th Artillery, 7th Infantry Division, is not one of the units listed.  Moreover, it was noted that the Veteran's unit was located approximately 7 miles from the DMZ, and the history of the unit does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ.  

Service personnel records show that the Veteran had foreign service in the Republic of Korea from April 1968 to November 1969, but do not confirm any duty assignments in the DMZ.  His STRs do not reflect any reports or complaints related to the alleged herbicide exposure or cardiovascular disorders.  

In statements of record, the Veteran contends that his unit was assigned near the DMZ and that he was exposed to Agent Orange.  The Veteran is competent to describe exposure an herbicide agent in service and he is competent to describe service in the DMZ; however, the Board finds that the Veteran has not identified a specific incident of exposure in this case, and, due to the lack of corroborating evidence in official documents, the Board finds that the Veteran's lay statements with regard service in the DMZ are not credible.  

In that regard, during the course of his hearing testimony in September 2014, he admitted that he was not in the DMZ but very near it.  As indicated above, JSRRC and DPRIS correspondence shows that the Veteran's unit was not in the DMZ and unit histories do not document any specific duties performed by his unit along the DMZ during the Veteran's period of service.  While the Veteran contends in multiple lay statements, to include statements offered to VA health care providers, that he was exposed to Agent Orange in the DMZ in Korea, the Board finds that weight of the evidence, to include evidence provided by the RO's Military Records Specialist, the NPRC, and the JSRRC, which show that the Veteran was not exposed to an herbicide agent while stationed in Korea and that he was not stationed in the DMZ, outweigh the Veteran's recent statements with regard to exposure made for VA compensation purposes, which the Board finds are not credible.  

The Veteran's DD Form 214, STRs, personnel records, and a search of the Veteran's unit history through the JSRRC and DPRIS all failed to confirm any herbicide exposure in Korea or duty in the DMZ.  The Board finds that, in the context of reported inconsistencies by the Veteran with respect to where he served, the lack of corroborating evidence in the official records also weighs against a finding of in-service herbicide exposure.  The Board finds that the evidence provided from the official sources, to include the service treatment records, service personnel records, and information provided by the DPRIS and JSRRC, outweigh the lay statements provided by the Veteran.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee, supra.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that while the Veteran does have a current diagnosis of ischemic heart disease, it is not related to service.  Specifically, it is noted that private records dated from 2012 forward show diagnoses of coronary artery disease and current diagnosis of ischemic heart disease.  

The Board finds, however, that the Veteran did not sustain an injury or disease of the cardiovascular system in service.  STRs do not reflect any cardiovascular symptoms in service.  The Veteran did not have continuous symptoms related to coronary artery disease or ischemic heart disease after his separation from service.  Instead, private treatment records show that heart disease was first diagnosed in 2012, which is over 40 years after the Veteran's separation from service.  Coronary artery disease did not manifest to a compensable degree within one year of separation from service.  

The evidence of record does not include competent, credible, and probative evidence which relates currently diagnosed heart disease and/or ischemic heart disease to his period of service.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno, supra.  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation for most disabilities.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran contends that heart disease is related to Agent Orange exposure in service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  Such an opinion would require an understanding of both the complex chemical effects as well as its causative effect on the unseen and complex cardiovascular system.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Likewise, the Veteran is not credible in identifying exposure to Agent Orange in service, which he claims is the cause of ischemic heart disease.  See Jandreau, supra.  

For the reasons discussed above, the Board finds that service connection for coronary artery disease, to include ischemic heart disease, is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of a cardiovascular disorder since service, current disability and relationship of current heart disability to service, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  








ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened; to this extent only, the appeal is granted.  

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for ischemic heart disease is denied.  




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


